 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JORGE ANTONIO MELGAR-ZAMORA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00009-DAD-BAM
12                   Plaintiff,                        STIPULATION TO MODIFY BRIEFING
                                                       SCHEDULE FOR MOTION TO SUPPRESS
13           vs.                                       AND CONTINUE MOTION HEARING;
                                                       ORDER
14   JORGE ANTONIO MELGAR-
     ZAMORA,                                           Date: September 16, 2019
15                                                     Time: 10:00 a.m.
                     Defendant.                        Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant
20   Federal Defender Erin Snider, counsel for defendant Jorge Antonio Melgar-Zamora, that the
21   Court may modify the briefing schedule for Mr. Melgar-Zamora’s motion to suppress and
22   continue the motion hearing as follows: motion due July 26, 2019; opposition due August 16,
23   2019; optional reply due August 30, 2019; motion hearing September 16, 2019, at 10:00 a.m.
24          The parties request the modification and continuance for the following reasons: Counsel
25   for the government will be preparing for a trial at the time the opposition brief is currently due
26   and anticipates he would need to move for a two-week continuance in order to effectively
27   respond to the defense’s motion. Further, defense counsel was unexpectedly out of the office on
28   July 11, 2019, and requires additional time to finalize the motion to suppress.
 1          The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
 2   through July 26, 2019, because there is good cause for the requested continuance and the ends of
 3   justice outweigh the interest of the public and the defendant in a speedy trial. Specifically, the
 4   parties agree that failure to grant the requested continuance would deny both counsel for the
 5   defendant and counsel for the government the reasonable time necessary for effective
 6   preparation, taking into account the exercise of due diligence. The parties further acknowledge
 7   that time will be excluded from July 26, 2019, through September 16, 2019, pursuant to 18
 8   U.S.C. § 3161(h)(1)(D), as such delay will be the result of a pretrial motion.
 9          WHEREFORE, the parties hereby request that the Court modify the briefing schedule
10   and continue the motion hearing as set forth above.
11
12                                                 Respectfully submitted,
13                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
14
15   Date: July 12, 2019                           /s/ Thomas Newman
                                                   THOMAS NEWMAN
16                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
17
18                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
19
20   Date: July 12, 2019                           /s/ Erin Snider
                                                   ERIN SNIDER
21                                                 Assistant Federal Defender
                                                   Attorney for Defendant
22                                                 JORGE ANTONIO MELGAR-ZAMORA
23
24
25
26
27

28



                                                      2
 1                                              ORDER
 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the briefing schedule
 3   for a motion to suppress is modified as follows: motion due July 26, 2019; opposition due
 4   August 16, 2019; optional reply due August 30, 2019. The motion hearing currently set for
 5   August 28, 2019, at 10:00 a.m. is continued to September 16, 2019, at 10:00 a.m. Time is
 6   excluded through September 16, 2019, for the reasons set forth in the parties’ stipulation, and
 7   pursuant to 18 U.S.C. § 3161(h)(1)(D) and (h)(7)(A) and (B)(iv).
 8
     IT IS SO ORDERED.
 9
10
        Dated:     July 12, 2019
                                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                     3
